Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Craig A. Deutsch on July 19, 2021.
CLAIMS

The limitations of claims 5, 6, and 10 are incorporated into the independent claims 1 and 4, as a result claims 5, 6, and 10 are canceled.

Refer to the attached pdf for examiner’s amendment.

Claim 17 from the claims filed 07/23/2020 has a typo, the claim amendment below corrects the typo.
Claim 17 currently reads 

Claim 17 is amended to read
- - The device of claim 7, wherein an axial position of the impeller along the non-rotating shaft is secured by the segmented rotatable journal bearing.- -
Claim 18 is currently missing
Claim 18 is added to read
- - The device of claim 4, further comprising a conical member positioned between the at least one impeller and the non-rotating shaft.- -




REASONS FOR ALLOWANCE
Claims 1-4, 7, 8, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 and there equivalents in claim 4 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 4 disclose a device, with a stator assembly (25, fig 1A), rotor (18) positioned within the stator, the rotor assembly consisting of a magnet (42) attached to a segmented housing member (34), and an impeller (28).  The impeller 
Garraway (USPN 2,319,730) discloses a device with a stationary shaft (62), a stator (34), an impeller (94) mounted internal to the stator on a stationary shaft (62), a diffuser (124) and a housing member (102). However, Garraway does not disclose a stationary conical member attached to the shaft and the impeller being integral to the housing member.
Brunvold (WO2017/021551) discloses a device with a stator (326, fig 3), an impeller (350) with an attached housing member, a stationary diffuser (340). However, Brunvold does not disclose a stationary shaft and a stationary conical member attached to a stationary shaft.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 4 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746


/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746